Citation Nr: 0027604	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  98-13 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability, claimed as a left shoulder 
disorder, as the result of a fall at a VA medical facility on 
August 14, 1997.  

2.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability, claimed as a left leg 
disorder, as the result of a fall at a VA medical facility on 
August 14, 1997.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952, and from October 1961 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision in which the Montgomery, 
Alabama, Regional Office (RO) denied the veteran's claim of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability as the result of a fall while 
hospitalized at a VA hospital on August 14, 1997.  The 
veteran subsequently perfected an appeal of that decision.

In September 1999 this case was remanded to the RO for 
additional development in the form of an examination and a 
request for documentation related to a Federal Torts Claim 
Act (FTCA) claim the veteran stated that he was going to 
file.  Upon remand the veteran was provided with the 
requested examinations and the RO received confirmation that 
the veteran had not filed a proper FTCA claim.  Accordingly, 
the development is complete and the case is now back before 
the Board for appellate review.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 due to additional disability 
of the left shoulder as the result of a fall while being 
treated at a VA medical facility in August 1997 has been 
developed.

2.  On August 14, 1997, while hospitalized at a VA medical 
facility for treatment the veteran was blown off his bed by a 
gust of wind which blew his window open during a storm.

3.  Competent evidence of record shows that the veteran has 
additional disability in his left shoulder in the form of 
pain and a rotator cuff injury.

4.  Competent evidence of record relates the veteran's left 
shoulder disability, to include his rotator cuff injury, to 
his August 1997 fall while hospitalized at a VA medical 
facility for treatment.

5.  There is no competent evidence that the veteran has 
additional disability of his left leg as a result of his 
August 1997 fall.


CONCLUSIONS OF LAW

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
left shoulder injury, as a result of a fall at a VA medical 
facility in August 1997, is warranted.  38 U.S.C.A. §§ 1151, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999).

2.  The veteran's claim for entitlement to benefits under 
38 U.S.C.A. § 1151 for additional disability of the left leg 
as a result of a fall at a VA medical facility in August 1997 
is not well-grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a claim filed in August 1997, and in a supporting 
statement, the veteran asserted that on August 14, 1997, he 
was hospitalized at a VA medical facility for treatment when 
a burst of wind blew open his window during a storm and threw 
him out of bed.  He states that he fell on his left side and 
injured his left shoulder and left leg.  

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
38 U.S.C.A. § 1151, have the initial burden of showing that 
their claim is well grounded.  Jones v. West, 12 Vet. 
App. 460 (1999).  For a claim filed under 38 U.S.C.A. § 1151, 
prior to October 1, 1997, to be well grounded, the appellant 
must show: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Id.

The laws and regulations in effect when the veteran filed his 
claim provided that a veteran was entitled to additional 
compensation if he or she was injured as a consequence of 
hospitalization or treatment, and such injury or aggravation 
resulted in additional disability.  Specifically, in 
pertinent part, 38 U.S.C.A. § 1151 provided: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability to or the death of such 
veteran, disability or death compensation 
. . . shall be awarded in the same manner 
as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151.  The regulation implementing that 
statute, 38 C.F.R. § 3.358, provided, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of . . . hospitalization, medical 
or surgical treatment . . . , the 
following considerations will govern: 

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of . . . hospitalization, 
medical or surgical treatment, . . . .  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the . . . treatment 
administered.

When determining whether a specific injury is a result of 
hospitalization, consideration must encompass not only 
injuries resulting from the provision of hospital care and 
treatment, but injuries resulting from risks created by any 
circumstances or incidents of hospitalization.  VA O.G.C. 
Prec. 7-97 (Jan. 29, 1997).  An injury caused by a fall may 
be considered a result of hospitalization where the 
conditions or incidents of hospitalization caused or 
contributed to the fall or the severity of the injury.  
However, a fall due solely to the claimant's inadvertence, 
want of care, or preexisting disability generally does not 
result from hospitalization.  Id.

The Board notes that this claim was filed prior to October 1, 
1997, and that fault or negligence on the part of the VA is 
not a factor for consideration.  See Brown v. Gardner, 513 
U.S. 115 (1994); Jimison v. West, 13 Vet. App. 75, 77 (1999); 
VA O.G.C. Prec. 6-98 (Apr. 1998). 

Turning to the evidence on hand, the Board notes that the 
record indicates that the veteran's August 1997 fall was 
caused by the conditions of his hospitalization and not any 
action on the part of the veteran.  This finding is based on 
a police report filed in connection with the veteran's 
injury.  The report shows that the veteran was in his room 
sitting on his bed and talking with his son about the storm 
when the window was blown open and the veteran was thrown to 
the floor.  The report further states that inspection of the 
window indicated that it blew open due to defective parts.  
Accordingly, the condition of the window resulted in the 
window being blown open causing the veteran to be blown off 
his bed, and his fall is the result of his VA hospitalization 
although not directly related to his treatment there.

VA treatment records from August 14, 1997, the day of the 
veteran's fall, show that he had pain in his left shoulder, 
hip, and knee, and was awake, alert and oriented in all 
spheres.  The next day he reportedly still had pain.  On 
August 16, 1997, he was noted to be in no acute distress and 
to be undergoing physical therapy.  On August 18, 1997, he 
complained of pain and stiffness in his left shoulder, and on 
August 19, 1997, he still reported pain in his left shoulder 
at the joint.  The medical statements regarding the x-rays 
were not legible, but in subsequent medical evidence the 
veteran acknowledged that x-rays showed no acute injury and 
no evidence of a fracture is present in any subsequent x-ray 
reports.  

The discharge report from the August 1997 hospitalization 
states that the veteran was blown off his bed during a storm 
and bruised his left shoulder.  He was sent to risk 
management and physical therapy and he finally started making 
adequate progress with Zostrix and progressive activity.  It 
was determined that he could continue his physical therapy at 
home and he was discharged with instructions to exercise his 
shoulder with slow movements and stretching.  

In October 1997, he was treated on an outpatient basis for 
pain in his left shoulder and left side.  No findings 
relevant to the shoulder were noted.  

He was provided with a VA joints examination in September 
1998.  At this time, the veteran reported that he did not 
break any bones in his fall, but has had chronic pain and 
popping in his left shoulder and knee since then.  The 
veteran also expressed that he was unsure whether or not his 
fall made his left lower extremity worse.  On physical 
examination the veteran's neck musculature was within normal 
limits, and his left shoulder had no tenderness and no 
deformity.  He could perform forward elevation to 111 
degrees, abduct to 89 degrees, and rotate internally and 
externally to 86 degrees.  His left hip had no tenderness and 
no deformity and his left knee had no deformity, no 
tenderness, and no edema with normal stability.  X-rays 
showed that his left shoulder was normal, while his left hip, 
left knee and cervical spine had various degrees of 
degenerative change.  The examiner diagnosed the veteran with 
chronic left shoulder pain of uncertain etiology, but noted 
subsequently that his left shoulder pain was temporally 
related to his 1997 injury and that it caused him significant 
functional loss.  He also diagnosed the veteran with chronic 
pain in the left knee, and decreased range of motion in the 
left hip and cervical spine, all with degenerative changes.  
He opined that the veteran's chronic pain in the left lower 
extremity was unlikely related to the 1997 injury, but more 
likely related to the degenerative changes.  

A VA bones examination at the same time also noted that the 
veteran was unsure if his fall made his left lower extremity 
worse.  The examiner referred to the joints examination 
report, and added only that there was no abnormality in the 
long bones of the veteran's left lower extremity.

In February 2000 the veteran was again examined by a VA 
physician in connection with his claim.  The veteran 
complained of pain in his left upper thigh and left shoulder.  
His medical history noted that in September 1999 a magnetic 
resonance imaging report had revealed that the veteran had a 
rotator cuff injury in his left shoulder and a surgical 
repair was conducted on January 11, 2000.  At the time of the 
examination the veteran was still recovering.  

On physical examination the veteran was noted to use a cane.  
He had normal range of motion in his left hip, knee, ankle, 
and foot.  His left thigh and calf were 3/4 inch smaller than 
his right, and he had weakness in his plantar and 
dorsiflexion of the left foot, and decreased sensation at L5-
S1 dermatomes.  However, there was no deformity, ecchymosis, 
swelling, or tenderness.  He had reduced range of motion in 
his left shoulder consistent with his post operative state.  
X-rays showed only degenerative changes.  

In assessing the veteran's injuries, the examiner stated that 
he could not assert a causal relationship between the rotator 
cuff injury and the injury due to the fall because of the two 
year interval between them.  He did, however, state that 
there was no objective evidence of injury to the left lower 
extremity and that the positive findings on the examination 
were due to an old disk condition.  Specifically, he stated 
that the veteran's noted neurological deficits in the lower 
extremity were secondary to his disk condition and not his 
1997 injury.

Beginning with a discussion of the veteran's left shoulder 
claim, initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, neither the veteran nor the record 
identifies any records of probative value which could be 
associated with the claims folder and that have not already 
been sought, and are available.  The Board accordingly finds 
that the duty to assist the veteran in the development of 
this claim, as mandated by § 5107(a), has been satisfied.  

The medical evidence shows that the veteran had chronic left 
shoulder pain and a rotator cuff injury to his left shoulder, 
which both constitute additional disability of the left 
shoulder which were not present at the time of his admission 
for treatment at the VA medical facility in August 1997.  
Accordingly, this element of a successful claim is satisfied.  
Nonetheless, the record must also contain competent evidence 
of a relationship between his additional disability of the 
left shoulder and his fall during hospitalization in order 
for benefits to be awarded.  

With regard to the nexus requirement, in light of the above 
evidence, the Board finds that there is a reasonable basis 
for concluding that the veteran's left shoulder pain and 
rotator cuff injury are related to his fall while being 
treated at a VA hospital in August 1997.   While the two 
medical opinions on this question are at odds, with the 
September 1998 VA examiner attributing the veteran's left 
shoulder pain to his 1997 injury and the February 2000 
examiner noting that he could not assert a causal 
relationship due to the time interval between the 1997 injury 
and the 1999 diagnosis of a rotator cuff injury, the Board 
finds that the September 1998 examiner's assertion is more 
probative.  Essentially, not only is the September 1998 
assertion more definite than the February 2000 statement, 
but, the February 2000 statement does not state affirmatively 
that there is no relationship, merely that the examiner could 
not assert one due to the time interval.  This does not rule 
out a finding of a relationship.  Furthermore, the medical 
evidence fails to indicate any injury to the left shoulder 
between his 1997 fall and his 1999 diagnosis that could 
explain his pain and rotator cuff injury.  Accordingly, the 
Board concludes that the record supports a finding that the 
veteran's chronic left shoulder pain and rotator cuff injury 
are the result of his August 1997 fall while being treated at 
a VA medical facility.

Having determined that the veteran has additional disability 
of the left shoulder, and that this additional disability is 
related to his August 14, 1997, fall while hospitalized at a 
VA facility, the Board finds that the veteran's claim of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for this additional disability is granted.

Turning to the veteran's claim regarding additional 
disability of the left leg, the Board determines that while 
there is evidence of additional disability in the form of 
pain and neurological deficits of the left leg, as noted on 
the September 1998 and February 2000 examination reports, 
this additional disability has been attributed by both 
examiners to factors other than the veteran's August 1997 
fall.  In fact, both VA examiners determined that his left 
leg problems were not related to his 1997 fall and injury.  

To establish entitlement to benefits under 38 U.S.C.A. § 
1151, the evidence must show "additional disability" as a 
result of the hospitalization or treatment in question.  This 
is a medical determination, and as noted, the medical 
evidence of record fails to show any causal relationship 
between the veteran's 1997 fall at a VA hospital and his 
subsequent left leg pain and neurologic deficit.  
Accordingly, the Board concludes that this claim is not well 
grounded.  To the extent that the veteran contends that there 
is a cause- and-effect relationship between his 1997 fall and 
his subsequent left leg pain and neurologic deficits of the 
left leg, the evidence does not show that he possesses any 
medical expertise.  Therefore, he is not competent to render 
opinions as to matters concerning medical diagnosis or 
causation.  See Voerth v. West, 13 Vet. App. 117, 120 (1999).  
Consequently, the veteran's claim of entitlement to 
compensation benefits for additional disability of his left 
leg due to his August 1997 fall while being treated at a VA 
facility is denied.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability of the left shoulder, as a result of a 
fall at a VA facility in August 1997, is granted.

Compensation under 38 U.S.C.A. § 1151 for additional 
disability of the left leg, as a result of a fall at a VA 
facility in August 1997 is denied.




		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

